Citation Nr: 1609417	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for vocal cord polyps.

3.  Entitlement to a compensable evaluation for hemorrhoids. 

4.  Entitlement to an earlier effective date than June 8, 2009, for the assignment of a 10 percent evaluation for plantar fasciitis with left heel pain.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.  

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for musculoskeletal chest pain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran served in the New York Army National Guard and had a period of active duty for training from March 1978 to July 1978.  He also had a period of active duty in the Army from October 1978 to October 1982.  He thereafter served in the District of Columbia Army National Guard and had a period of active duty from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C. in August 2015.  A transcript of that hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The issues of entitlement to service connection for bilateral carpal tunnel syndrome and a throat disorder and entitlement to a compensable evaluation for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral carpal tunnel syndrome and vocal cord polyps were previously considered and denied by the RO in a March 2003 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final March 2003 rating decision is not cumulative of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for bilateral carpal tunnel syndrome and vocal cord polyps.

3.  At the August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeals for the issues of entitlement to service connection for a back disorder, a skin disorder, and musculoskeletal chest pain and to an earlier effective date for the assignment of a 10 percent evaluation for plantar fasciitis.

CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for bilateral carpal tunnel syndrome and vocal cord polyps is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the March 2003 rating decision is new and material, and the claims for service connection for bilateral carpal tunnel syndrome and vocal cord polyps are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for withdrawal have been met, and the appeals for the issues of entitlement to service connection for a back disorder, a skin disorder, and musculoskeletal chest pain and to an earlier effective date for the assignment of a 10 percent evaluation for plantar fasciitis are dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Carpal Tunnel Syndrome and Vocal Cord Polyps

The RO previously considered and denied the Veteran's claims for service connection for bilateral carpal tunnel syndrome and vocal cord polyps in a December 1999 rating decision.  In that decision, the RO found that there was no evidence of a nexus between the Veteran's vocal cord polyps and his military service.  Additionally, it found that there was no undiagnosed illness or evidence of a link between the vocal cord condition and an undiagnosed illness.  The RO also found there was no medical evidence showing that the Veteran's bilateral carpal tunnel syndrome was incurred in or aggravated by service and there was no link between the carpal tunnel syndrome and an undiagnosed illness.

The Veteran was notified of the December 1999 decision and of his appellate rights.  He did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, the Board notes that additional evidence was received within one year of the December 1999 decision for both claims.  

With regard to the Veteran's vocal cord polyps, the Board notes that the Veteran submitted a medical release form to the RO in March 2000.  The Veteran included on this form a notation regarding his vocal cord polyp removal surgery in October 1997 and the name of the medical facility were the procedure was performed.  However, review of the file shows that the Veteran had previously submitted this information to the RO and that the October 1997 medical record was already associated with the claims file and reviewed by the RO prior to the December 1999 decision.  As such, there was no new and material evidence submitted within one year of the December 1999 rating decision, pertaining to the Veteran's throat disorder.  38 C.F.R. § 3.156(b).  Therefore, as to the Veteran's vocal cord polyps claim, the December 1999 rating decision is final.

The Board does note that the Veteran recently stated that he did not receive a copy of the March 1999 rating decision.  However, the rating decision was sent to the Veteran's last known mailing address at the time, and the claims file does not indicate that the decision was returned as undeliverable.  

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  No such addressing error occurred in the present case.  Indeed, there is no probative evidence showing or suggesting that VA personnel did not mail a copy of the December 1999 rating address to the Veteran other than his statement alone.   Thus, there is no basis to rebut the presumption of regularity.  As such, the Board finds that the December 1999 rating decision is final as to the claim for service connection for vocal cord polyps.

With regard to the Veteran's bilateral carpal tunnel syndrome claim, the Board notes that the Veteran filed an additional application for bilateral carpal tunnel syndrome (claimed as numbness in the fingers) in March 2000 within one year of the December 1999 decision.  In that application, the Veteran included a signed medical release form indicating that he was continuing to receive treatment for this condition with Beaverdam Medical Center and Walter Reed Medical Center.  The RO then sent the Veteran an April 2000 notice letter requesting new and material evidence, and an internal memorandum indicated that the Veteran's one year period to appeal the December 1999 rating decision had expired.  However, the appeal period had not yet expired.  Indeed, the Veteran had submitted a signed medical release form to the RO within one year of the rating decision, indicating that he was continuing to receive treatment for this condition and requested that the RO obtain such records.  As such, the Board finds that the December 1999 decision did not become final as to the Veteran's bilateral carpal tunnel syndrome.

The RO then issued a rating decision with regard to the Veteran's bilateral carpal tunnel syndrome in June 2000, which denied the Veteran's claim for failure to submit new and material evidence.  One year from the date of that decision, in June 2001, the Veteran submitted a statement noting that he wished to add to his bilateral carpal tunnel syndrome claim and submitted additional medical records for consideration.  As such, the June 2000 rating decision also did not become final. 

The Veteran's June 2001 correspondence also included a request to supplement his claim for his vocal cord polyps.  However, the period to appeal that claim had expired, and the June 2001 letter was instead accepted as an application to reopen his throat disorder claim.

In August 2001, the RO issued a notice letter to the Veteran indicating that the VCAA had been signed into effect, and as such, the RO would be reviewing the Veteran's claims for vocal cord polyps and bilateral carpal tunnel syndrome, among other claims.  

The RO subsequently issued a rating decision in March 2003 wherein it denied the claims for bilateral carpal tunnel syndrome and vocal cord polyps.  In that decision, the RO found that the evidence did not show that the conditions were incurred in service.  The Veteran was notified of the March 2003 decision; however, he did not file an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Additionally, there was no pertinent evidence submitted within one year of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the March 2003 rating decision became final as to both claims.
 
The Veteran subsequently filed an application to reopen his claims in June 2009.  Since the March 2003 rating decision, the Veteran has provided additional details regarding the nature of his bilateral carpal tunnel syndrome, to include that this injury was incurred while serving in Saudi Arabia after frequent lifting of ammunition into vehicles.  The Veteran's claims file also shows continued treatment for hoarseness, coughing, phlegm, laryngitis, and pharyngitis.  This evidence was not considered at the time of the March 2003 rating decision.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for bilateral carpal tunnel syndrome and vocal cord polyps.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed. 



II.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his August 2015 hearing, the Veteran and his representative indicated that the Veteran wanted to withdraw the appeals for the issues of entitlement to service connection for a back disorder, a skin disorder, and musculoskeletal chest pain and to an earlier effective date for the assignment of a 10 percent evaluation for plantar fasciitis.  As such, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the issue, and they are dismissed.
 

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral carpal tunnel syndrome is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for vocal cord polyps is reopened, and to this extent only, the appeal is granted.

The appeal for an earlier effective date than June 8, 2009, for the assignment of a 10 percent evaluation for plantar fasciitis with left heel pain is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder is dismissed.  

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for musculoskeletal chest pain is dismissed.


REMAND

With regard to the Veteran's bilateral carpal tunnel syndrome, the Board notes that he clarified at his August 2015 hearing that he was seeking service connection for his wrist disorder on a direct basis and not as a symptom of Gulf War Syndrome.  While the Veteran had previously been afforded a VA examination in July 2014 in connection with this claim, there is no opinion addressing his contention that he began experiencing wrist pain while in service due to frequent lifting of ammunition.  Therefore, an additional medical opinion is needed.

The Board also notes that the Veteran was afforded a VA examination in July 2014 in connection with his claim for service connection for vocal cord polyps.  However, the examiner only addressed whether the disorder may be related to his service in Southwest Asia.  Notably, the Veteran's service treatment records document treatment for an upper respiratory illness and a cough, to include as secondary to smoke, at various times during his service.  The Veteran's post-service medical records also document continued problems with hoarseness, coughing, phlegm, laryngitis, and pharyngitis.  Therefore, the Board finds that an additional medical opinion is needed.  

Moreover, the Board notes that the Veteran was afforded a VA examination in July 2014 in connection with his claim for an increased evaluation for hemorrhoids.  However, the examiner did not actually perform a physical examination of the hemorrhoids at that time.  Instead, he relied upon a 2012 colonoscopy report for his findings and his characterization of the hemorrhoids as mild to moderate.  The claims file shows that the Veteran's private doctor noted the presence of large resolving hemorrhoids in July 2010.  Further, while laboratory testing performed at the July 2014 examination yielded normal results, the VA examiner did not discuss the Veteran's laboratory results dated in December 2008 and April 2010 in which his MCH levels were abnormally low, which is a possible indicator of anemia.  Additionally, while the Veteran's MCH levels were normal during labs drawn in March 2009 and at the July 2014 VA examination, his MCH remained at the low end of normal.  Further, medical records submitted by the Veteran to the Board in November 2015 show a diagnosis of an unspecified gastrointestinal hemorrhage.  It is unclear whether this condition is a manifestation or symptom of the Veteran's hemorrhoids or is an unrelated condition.  Therefore, the Board finds that an additional VA examination is needed.

The AOJ should also obtain any additional medical records from the Gastroenterology Associates of Fredericksburg (GAF) regarding the Veteran's gastrointestinal hemorrhage.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral carpal tunnel syndrome, vocal cord polyps, and hemorrhoids.  Specifically, the AOJ should send the Veteran a medical release for the Gastroenterology Associates of Fredericksburg (GAF) in order to obtain additional records for this facility, to include any records pertaining to the November 2015 gastrointestinal hemorrhage.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral carpal tunnel disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the bilateral carpal tunnel disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  In so doing, he or she should address the Veteran's assertion that he began experiencing wrist pain in service due to frequent lifting of ammunition.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any vocal cord polyps that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has vocal cord polyps that are causally or etiologically related to his military service, to include any symptomatology and exposure to smoke therein.  In so doing, he or she should address the Veteran's service treatment records noting an upper respiratory illness and cough secondary to smoke.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestation of his service-connected hemorrhoids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's hemorrhoids under the rating criteria.   In particular, he or she should indicate whether the Veteran has had mild or moderate, or large/thrombotic hemorrhoids for the period on appeal.  He or she should note whether there is excessive redundant tissue, evidencing frequent recurrences.  

The examiner should also indicate whether there is persistent bleeding with secondary anemia or fissures.  In this regard, the examiner address the December 2008, March 2009, April 2010, and July 2014 laboratory results wherein his MCH levels were abnormally low or on the low end of the normal range.  He or she should indicate whether these results show anemia that is caused by the Veteran's hemorrhoids.  The examiner is also asked to comment on the November 2015 gastrointestinal hemorrhage and address whether that hemorrhage was a symptom or manifestation of the Veteran's hemorrhoids or an unrelated condition.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


